Exhibit 10.16

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (“Agreement”) is made by and
between Edward R. Dietz, Jr. (“you”) and Marlin Business Services Corp. (the
“Company”) (collectively, the “Parties”) and shall be effective as of the
Effective Date as defined below.

WHEREAS, the Parties have agreed that you will transition out of your duties as
Senior Vice President & General Counsel effective December 31, 2019; and

WHEREAS, the Parties have reached a full and final agreement between and among
them relating to your separation of employment from the Company;

NOW, THEREFORE, in consideration for the mutual promises set forth herein, and
intending to be legally bound, the Parties agree as follows:

1. Transition Period and Separation Date.

(a) Your employment with the Company shall terminate effective December 31,
2019, or a sooner date if agreed upon by the Parties in writing (the “Separation
Date”).

(b) The time between the date you execute this Agreement and the Separation Date
shall be known as the “Transition Period.” Your duties during the Transition
Period shall be as directed by the Chief Executive Officer of the Company or his
designee. You are expected to perform your duties efficiently and
faithfully. The Company may, at its discretion, end the Transition Period before
the Separation Date, if you knowingly and willfully fail to perform duties in
accordance with this Agreement or if you otherwise knowingly and willfully act
in a manner that materially harms the Company or any of its affiliates (for
“Cause”). If the Company terminates your employment prior to the Separation Date
for Cause, except as provided in Paragraph 17(i) below, you shall not be
entitled to payments or benefits under this Agreement for periods after the end
of the date of such termination for Cause (the “Termination Date”), which
includes, for the avoidance of doubt, the separation benefits set forth in
Section 2 of this Agreement.

(c) You will be paid your full bi-weekly salary through the Separation Date or
the Termination Date (as applicable), less applicable deductions for state,
federal, and local taxes and any other payroll deductions that are on record for
you, on the same schedule as payroll for similarly-situated active
employees. Additionally, regardless of whether you sign this Agreement, the
Company will pay you for (i) any reimbursements for business expenses incurred
prior to the Separation Date or the Termination Date (as applicable), subject to
the Company’s reimbursement policy; and (ii) any other vested benefits to which
you are entitled under the Company’s employee benefit plans. All such payments
and benefits shall be made or provided in accordance with applicable law and, if
applicable, the terms of the employee benefit plans.

2. Separation Benefits. Upon the Effective Date of this Agreement, your
subsequent reaffirmation of this Agreement, your return of all Company property,
and in consideration of the covenants and promises contained herein, including
your release of all claims as set forth in Paragraph 5 below, the Company will
provide you with the following separation benefits (the “Separation Benefits”):



--------------------------------------------------------------------------------

(a) A cash payment of $165,743.00, equal to your target annual incentive bonus
for the Company’s 2019 fiscal year. The annual incentive bonus payable under
this Paragraph 2(a) shall be paid on the same date on which such bonus, if any,
would have been paid you under the bonus plan if your employment had not
terminated on the Separation Date.

(b) You acknowledge and agree that unless you execute this Agreement, reaffirm
this Agreement on or after the Separation Date, and do not revoke this Agreement
after signing or reaffirming this Agreement as set forth in Paragraph 17(c), you
would not otherwise be entitled to receive the additional consideration set
forth in this Paragraph 2; it being understood and agreed by you that by paying
you such consideration, the Company is not making any admission or
acknowledgement whatsoever that it is in any way obligated to pay you such
consideration. You further acknowledge and agree that the payments set forth in
Paragraph 1 constitute full satisfaction and accord for any and all obligations
due and owing to you by the Company. You also acknowledge that the Company has
paid you all wages, salaries, bonuses, benefits and other amounts earned and
accrued, less applicable deductions, and you have received all other
entitlements due, including paid time off, for which you were eligible and
entitled. You further acknowledge that the Company has no obligation to pay any
additional amounts other than the payment(s) described in Paragraph 2 of this
Agreement and then only if you sign this Agreement, reaffirm the same on or
after the Separation Date, and do not exercise your right to revoke this
Agreement under Paragraph 17(c).

4. Non-Admission. You acknowledge and agree that neither the execution of this
Agreement nor the terms of this Agreement constitute evidence of any wrongdoing
on the part of the Company or the Releasees (as defined below), or as any
admission of liability or of the validity of any claim released hereunder.

5. General Release. In consideration of the Separation Benefits set forth in
Paragraph 2, you, on behalf of yourself, your spouse, domestic partner,
children, agents, assignees, heirs, executors, administrators, beneficiaries,
trustees, legal representatives, and assigns, hereby waive, discharge, and
release the Company and its current and former parents, subsidiaries, divisions,
branches, assigns and affiliated and related companies, and their respective
predecessors, successors, employee benefit plans, and present and former
directors, officers, members, partners, shareholders, fiduciaries, employees,
representatives, agents and attorneys, insurers, in their individual and
representative capacities (collectively, the “Releasees”), from any and all
actions, causes of action, obligations, liabilities, claims and demands you may
have, known or unknown, contingent or otherwise, and whether specifically
mentioned or not, from the beginning of time until the date you sign this
Agreement.

Without limiting the generality of the foregoing, this waiver, discharge, and
release includes, but is not limited to: any claims based on your employment
with the Company or the termination of that employment, including the release of
any claims for wrongful discharge or breach of contract (express, implied or
otherwise); any claims for negligence, defamation or intentional tort; any
claims for employment discrimination, harassment, or retaliation on any basis,
including age, race, color, ethnicity, national origin, gender, religion,
pregnancy, disability (or perceived disability), sexual orientation, veteran’s
status, whistleblower status, marital status, or other protected classes as
defined by applicable laws; to the extent legally capable of being waived, any
claims based upon or arising under any federal, state, or local laws or
regulations, including,



--------------------------------------------------------------------------------

but not limited to, any claims under Title VII of the Civil Rights Act of 1964,
the Equal Pay Act, the Americans With Disabilities Act, the Age Discrimination
in Employment Act; the Employee Retirement Income Security Act, the Family and
Medical Leave Act; the Fair Labor Standards Act, the Older Workers’ Benefits
Protection Act, the Civil Rights Act of 1866, the Genetic Information
Non-Disclosure Act, the Uniformed Services Employment and Reemployment Act, the
Sarbanes-Oxley Act, the Dodd-Frank Act, the Fair Credit and Reporting Act; Fair
Labor Standards Act; Occupational Health & Safety Act; the New Jersey Law
Against Discrimination (N.J. Stat. Ann. 10:5-1, et seq.), the New Jersey
Conscientious Employee Protection Act (N.J. Stat. Ann. 34:19-3, et seq.), the
New Jersey Family Leave Act, New Jersey wage and hour laws, and the United
States and New Jersey Constitutions.

Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by you of, or prevents you from making or asserting: (i) any
claim or right you may have under COBRA; (ii) any claim or right you may have to
workers’ compensation or unemployment benefits; (iii) any claim to vested
benefits under the written terms of the 401(k) Plan; (iv) any claim incurred
during your employment that is payable under any applicable welfare plan or any
employer-insured liability plan; (v) any claim or right you may have to enforce
the terms and provisions of this Agreement; (vi) any claim or right that may
arise after the execution of this Agreement; (vii) any claim or right to
indemnification, advancement of legal expenses, or liability insurance coverage;
or (viii) any claim that is not otherwise waivable by applicable law.

In addition, nothing herein shall prevent you from filing a charge or complaint
with the Equal Employment Opportunity Commission (“EEOC”) or similar federal or
state agency or your ability to participate in any investigation or proceeding
conducted by such agency; provided, however, that you are waiving any right to
recover monetary damages or any other form of personal relief in connection with
any such charge, complaint, investigation or proceeding. To the extent you
receive any personal or monetary relief in connection with any such charge,
complaint, investigation or proceeding, the Company will be entitled to an
offset for the payments made pursuant to Paragraph 2 of this Agreement.

6. Non-Disclosure. Except as provided in Paragraph 9, you agree not to discuss
or disclose the existence and/or terms of this Agreement, including the amount
or nature of the consideration provided to you under this Agreement, to any
person other than your immediate family members, potential employers, and your
attorney and/or financial advisor, should one be consulted, provided that those
to whom you may make such disclosure must first agree to keep said information
confidential and not disclose it to others.

7. No Future Employment. You agree that you will not at any time in the future
seek employment with the Company, and hereby waive any right that may accrue to
you from any application for employment that you may make, or any employment
that you may receive, notwithstanding this provision. By this Agreement, you
agree that execution of this Agreement shall constitute good and sufficient
cause to reject any application you may make for employment, or to terminate any
employment you may receive, notwithstanding this Agreement. You further
acknowledge and agree that the Company has no obligation to consider you for
rehire or reinstatement with the Company or any other related companies or
affiliates.



--------------------------------------------------------------------------------

8. Restrictive Covenants. You agree that during your employment with the
Company, and for a period of twelve (12) months following the Separation Date
(or Termination Date whichever occurs earlier), you will not, directly or
indirectly, solicit any actual or prospective customers, vendors, partners or
consultants of the Company for purpose of selling or servicing any products or
services that compete with the Company, or otherwise impair the relationship
with the Company. You also further agree that during your employment with the
Company, and for a period of twelve (12) months following the Separation Date
(or Termination Date whichever occurs earlier), you will not, directly or
indirectly, solicit or attempt to solicit any employee or contractor of the
Company to terminate or lessen such employment or contract with the Company, or
to perform services on behalf of any person or entity that competes with the
Company. The Parties agree that as of the Separation Date (or Termination Date,
whichever occurs earlier) you shall be released from any and all non-competition
obligations.

In addition, during your employment and at all times thereafter, you shall not
take any action to materially disparage or criticize the Company or its
respective directors, officers, employees, partners, members, clients or
customers or to engage in any other action that injures or hinders the business
relationships of such persons. The Company agrees to notify the following people
of their obligation not to make any defamatory or disparaging statement,
writing, or communication pertaining to your character, reputation, or business
practices: current members of the Strategic Leadership Team (SLT), current
members of the Company’s Human Resources Department and the Company’s current
Board of Directors.

In addition to any obligations set forth herein, you understand and acknowledge
that you are obligated to continue to comply with your covenants and agreements
set forth in your Employee Promises Agreement, and Confidentiality Agreement,
dated June 11, 2010 (both attached as Exhibit A), and except as provided in
Paragraph 9, including those covenants of yours contained therein relating to
confidentiality, non-solicitation of customers, non-recruitment of employees,
vendors, partners or contractors and non-disparagement, in accordance with the
terms of those covenants and agreements. Notwithstanding anything set forth in
this Paragraph 8 to the contrary, the Company may excuse you from the
restrictive covenants identified in this Paragraph 8, or any portion thereof, in
its sole discretion, upon the written agreement of the Company’s CEO.

9. Permitted Conduct. Nothing in this Agreement shall prohibit or restrict you
from lawfully: (a) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by any government or regulatory agency, entity, or
official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (b) responding to any inquiry or legal process directly to
you individually (and not directed to the Company) from any such Governmental
Authorities; (c) testifying, participating or otherwise assisting in an action
or proceeding by any such Governmental Authorities relating to a possible
violation of law; or (d) making any other disclosures that are protected under
the whistleblower provisions of any applicable law. Additionally, pursuant to
the federal Defend Trade Secrets Act of 2016, you shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made to your attorney in relation to a lawsuit for retaliation
against you for reporting a suspected violation of law; or (c) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nor does this Agreement require you to obtain prior
authorization from the Company before engaging in any conduct described in this
Paragraph, or to notify the Company that you have engaged in any such conduct.



--------------------------------------------------------------------------------

10. Non-Removal/Return of Company Property. You agree you will not remove or
cause to be removed from the Company’s premises any confidential or proprietary
information, including, but not limited to, Confidential Information as set
forth in your Employee Promises and Confidentiality Agreements, and
specifically, but not limited to, documents, equipment or other property (or
copies thereof) belonging to the Company, its employees, customers or others
doing business with the Company, and that you will return all such confidential
or proprietary information, including, but not limited to Confidential
Information, and specifically, but not limited to, documents, equipment or other
property (or copies thereof), including, but not limited to, credit cards,
identification and access cards, keys, computers, passwords, usernames, access
codes, cellular telephones, pagers and other office equipment and Company
property, immediately and no later than the Separation Date or the Termination
Date (as applicable). Further, to the extent you made use of your own personal
computing devices (e.g., PDA, laptop, tablet, phone, thumb drives, cloud
storage, personal email, etc.) during your employment with the Company, subject
to any applicable litigation hold directive that you received and that remains
in effect, you agree: (i) to return any Company property to the Company and
permanently delete all Company property and information from such personal
computing devices; or (ii) deliver such personal computing devices to the
Company for review and permit the Company to delete or preserve as necessary all
Company property and information from such personal computing devices
immediately and no later than the Separation Date or the Termination Date (as
applicable). By signing this Agreement, you also represent you have not provided
any Company property, including any confidential or proprietary information or
Confidential Information, to any third parties. Nothing in this Agreement or
elsewhere shall restrict you from retaining, and using appropriately, documents
and information relating to your personal entitlements and obligations.

11. Tax Withholdings. All amounts payable pursuant to this Agreement are subject
to applicable tax withholdings. In addition, you are solely responsible for all
taxes that may result from your receipt of the amounts payable and benefits to
be provided to you under this Agreement, and neither the Company nor any of its
affiliates makes or has made any representation, warranty or guarantee of any
federal, state or local tax consequences to you of your receipt of any payment
or benefit hereunder, including, but not limited to, under section 409A of the
Internal Revenue Code of 1986, as amended.

12. Cooperation. You agree that upon the Company’s reasonable request to you,
you shall cooperate with the Company and its counsel (including, if necessary,
preparation for and appearance at depositions, hearings, trials or other
proceedings) with regard to any past, present or future legal or regulatory
matters that relate to or arise out of matters you have knowledge about or have
been involved with during your employment with the Company. In the event that
such cooperation is required, you will be reimbursed for reasonable expenses
incurred in connection therewith.



--------------------------------------------------------------------------------

13. Choice of Law. This Agreement shall in all respects be interpreted, enforced
and governed in accordance with and pursuant to the laws of the State of New
Jersey, without reference to the conflicts of law principles thereof.

14. Mediation; Arbitration; Jury Trial Waiver. Any and all disputes between you
and the Company arising out of, relating to or concerning this Agreement,
whether sounding in contract or tort or any other claim whatsoever, including
disputes as to whether a dispute is subject to mediation and/or arbitration,
shall be submitted exclusively to non-binding confidential mediation before a
third-party neutral and (if necessary) to final and binding confidential
arbitration by a private and impartial arbitrator, to be jointly selected by
youyou and the Company. Mediators and, if necessary, arbitrators shall be
selected from the roster of neutrals of the American Arbitration Association.
Any such mediation and/or arbitration shall be conducted in Mount Laurel, New
Jersey, and in accordance with the American Arbitration Association’s Employment
Arbitration Rules or their equivalent then in effect. The costs for any
mediation and/or arbitration shall be split equally between the parties.
Judgment upon the award rendered by the arbitrator, if any, may be entered in
any court having jurisdiction thereof. You and the Company specifically waive
their respective rights to a trial by jury for any dispute or controversy
arising under or in connection with this Agreement. YOU UNDERSTAND THAT BY
AGREEING TO THE TERMS OF THIS PARAGRAPH YOU ARE GIVING UP ANY CONSTITUTIONAL OR
STATUTORY RIGHT YOU MAY POSSESS TO HAVE COVERED CLAIMS DECIDED IN A COURT OF LAW
BEFORE A JUDGE OR A JURY.

15. Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company regarding the subject matter of this Agreement and, except
for those agreements otherwise specifically referenced herein, supersedes all
existing agreements between them concerning such subject matter. You acknowledge
that this Agreement was reached with the Company separately by you, and that you
surrender any rights to receive any benefits, including but not limited to any,
if eligible, under the Severance Pay Plan for Senior Management. You acknowledge
that neither the Company nor any related entity has made any promises to you
other than those contained in this Agreement. This Agreement may not be changed
unless the change is in writing and signed by you and the Company.

16. General Provisions. The failure of any party to insist on strict adherence
to any term hereof on any occasion shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term hereof. This Agreement may be signed in counterparts. This
Agreement is binding upon and will inure to the benefit of the parties and each
of their heirs, executors, administrators, trustees, representatives, successors
or assigns.

17. Acknowledgements. You hereby acknowledge that:

(a) Legal Counsel. The Company hereby informs you to consult with an attorney
before signing this Agreement, which includes a general release and a jury trial
waiver. You understand that whether or not you do so is your decision.



--------------------------------------------------------------------------------

(b) Review Period. The Company has given you a reasonable period of twenty-one
(21) days to review and consider this Agreement before signing it (the “Review
Period”). You acknowledge and agree that you must sign and return the original
Agreement to the Company, c/o Laura Anger, Marlin Capital Solutions, 300
Fellowship Road, Mount Laurel, N.J. 08054, no later than the end of the Review
Period. If you fail to do so, this Agreement shall not be effective or
enforceable, and you will not receive the Severance Benefits described in
Paragraph 2.

(c) Revocation Period. You may revoke this Agreement within seven (7) calendar
days after the date on which you sign it, by delivering a written notice of
revocation to the Company, c/o Laura Anger, Marlin Capital Solutions, 300
Fellowship Road, Mount Laurel, N.J. 08054.

(d) Effective Date. If you revoke this Agreement, it shall not be effective or
enforceable, and you will not receive, the payment described in Paragraph 2.
This Agreement shall not become effective (“Effective Date”) until after:
(i) the Company’s receipt of this Agreement, signed by you; (ii) the Company’s
receipt of this Agreement re-signed by you on or after the Separation Date; and
(iii) the expiration of the seven-day revocation period as set forth above in
this Paragraph 17(c).

(e) Changes to Agreement. The parties agree that any changes to this Agreement,
whether material or immaterial, do not restart the running of the Review Period.

(f) Knowing and Voluntary Agreement. By signing this Agreement, you acknowledge
you have read this Agreement, understand it, and agree to its terms and
conditions voluntarily, knowingly, of your own free will, and without duress or
coercion.

(g) ADEA Waiver. In exchange for your waiver, releases, and commitments set
forth herein, including your release of claims arising under the Age
Discrimination in Employment Act, the payments, benefits, and other
considerations you are receiving pursuant to Paragraph 2 of this Agreement,
exceed any payment, benefits or other thing of value to which you would
otherwise be entitled, and are just and sufficient consideration for the
waivers, releases, and commitments set forth herein.

(h) Violation of Certain Obligations. You acknowledge and agree that, in
addition to any other remedies available to the Company at law or in equity, in
the event you materially violate the obligations referenced in Paragraphs 6, 8,
10, or 12, and do not cure any such violation within 10 days after receiving
notice from the Company describing the violation in reasonable detail and
requesting cure, you shall forfeit any entitlement or right to, and shall be
obligated to return to the Company, the payments and benefits described in
Paragraph 2, except for One Thousand Dollars ($1,000), which you will retain as
consideration of your release of claims pursuant to Paragraph 5 of this
Agreement.

(i) Failure to Reaffirm; Termination During Transition Period. You acknowledge
and agree that in the event you fail to reaffirm this Agreement on or after the
Separation Date or you are terminated for Cause during the Transition Period,
you shall forfeit any entitlement or right to, and shall be obligated to return
to the Company, the payments and benefits described in Paragraph 2, except for
One Thousand Dollars ($1,000), which you will retain as consideration for your
release of claims through the initial execution date, pursuant to Paragraph 5 of
this Agreement, which shall remain enforceable.



--------------------------------------------------------------------------------

(i) You acknowledge and agree that you are not aware of any factual basis for a
claim that the Company has defrauded the United States government, violated any
state or federal law, or otherwise acted contrary to public policy.

PLEASE READ THIS AGREEMENT CAREFULLY AND IN ITS ENTIRETY BEFORE SIGNING. DO NOT
SIGN THIS AGREEMENT UNLESS YOU UNDERSTAND AND AGREE WITH ALL OF ITS TERMS AND
CONDITIONS.

YOU MUST SIGN THIS AGREEMENT AND RETURN IT TO THE COMPANY NO LATER THAN THE END
OF THE REVIEW PERIOD.

IN WITNESS WHEREOF, you and an authorized signatory of the Company have executed
this Agreement as of the date set forth below.

 

MARLIN BUSINESS SERVICES CORP.:     ACCEPTED AND AGREED: By:  

/s/ Laura Anger

   

/s/ Edward R. Dietz

Name:   Laura Anger     Edward R. Dietz, Jr. Title:   SVP, Chief HR Officer    
Date: 8/1/19 Date:   8/1/2019    

IN WITNESS WHEREOF, you and an authorized signatory of the Company have
re-affirmed this Agreement as of the date set forth below, which shall be on or
after the Separation Date.

 

MARLIN BUSINESS SERVICES CORP.:     ACCEPTED AND AGREED: By:  

/s/ Laura Anger

   

/s/ Edward R. Dietz

Name:   Laura Anger     Edward R. Dietz, Jr. Title:   SVP, Chief HR Officer    
Date: 12/31/19 Date:   12/31/2019    